Filed 3/23/22 Nader & Sons v. Namvar CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR




 NADER & SONS et al.,                                              B314150

           Plaintiffs and Respondents,                             (Los Angeles County
                                                                   Super. Ct. No.SS018783)
           v.

 HOMAYOUN NAMVAR,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Harry Jay Ford III, Judge. Affirmed.
      Law Offices of Bruce Altschuld and Bruce Altschuld for
Defendant and Appellant.
      Hill, Farrer & Burrill, Daniel J. McCarthy, Clayton J. Hix
for Plaintiffs and Respondents.
       Appellant Homayoun “Tony” Namvar challenges the denial
of his motions to vacate the renewal of a New York judgment
against him that respondents Nader & Sons, LLC and Sisko
Enterprises, LLC originally domesticated in California in 2009.
He contends the judgment has been satisfied, because a
settlement agreement in a related bankruptcy case entitles him
to dollar-for-dollar credit for payments made to respondents by
another individual. Appellant also contends that a recent New
York judgment rejecting this argument was incorrectly decided
and should not be given binding effect here. We conclude the
trial court did not abuse its discretion and affirm.
                          BACKGROUND
Loans and Guaranties
       In June 2008, respondent Nader & Sons loaned $7.5 million
to Namco Capital Group, Inc. (Namco). Namco, along with
pledgors N.Y. 18, LLC and Beshmada, LLC and guarantors
appellant and Ezri Namvar (Ezri),1 entered into a “Loan, Pledge
and Security Agreement” in favor of Nader & Sons to secure the
loan. Pursuant to the Loan, Pledge and Security Agreement,
N.Y. 18 and Beshmada pledged as collateral their respective
membership interests in 127 West 25th, LLC and 241 Fifth Ave.
Hotel, LLC. The pledged interests included an unrelated
personal guaranty previously made in Beshmada’s favor by Dan
Shavolian (the Shavolian Guaranty). (See Nader & Sons LLC v.
Shavolian (Dec. 3, 2018, G055458) [nonpub. opn.].)2


1     We refer to Ezri Namvar by his first name to avoid
confusion. No disrespect is intended.
2     Appellant requested judicial notice of the Fourth District’s
opinion below. The appellate record does not include a ruling on




                                 2
      In a separately executed personal guaranty, appellant
guaranteed the full and timely repayment of the loan. The
guaranty stated that it “shall in all respects be a continuing,
absolute, unconditional and irrevocable guaranty of payment,
and shall remain in full force and effect until the entire Agreed
Sum has been paid to [Nader & Sons].” It further stated that
appellant’s liability “shall be absolute, unconditional and
irrevocable irrespective of . . . any modification, alteration,
increase or reduction, limitation, impairment, extension or
termination, in whole or in part, of the obligations of [N.Y. 18 and
Beshmada], [appellant] or any other guarantor or surety for any
reason, including any claim of waiver, release, surrender,
alteration, reduction or compromise, and shall not be subject to
(and the Guarantor hereby waives any right to or claim of) any
defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality, non-
genuineness, irregularity, compromise, unenforceability of, or any
other event or occurrence affecting, the obligations of [N.Y. 18
and Beshmada], [appellant], or any other guarantor or surety; or
[¶] any other circumstance or event which might otherwise
constitute a defense available to, or a legal or equitable discharge
of, [NY 18 and Beshmada], [appellant], or any other guarantor or
entity.”3

this or any of the other multitudinous requests for judicial notice,
though the trial court’s minute order suggests that it considered
all the materials presented. We note that respondents also cite
the opinion in their appellate briefing; there is no dispute
regarding its factual recitation or holding.
3       Appellant asserts that his guaranty also “clearly states that
it is secured by the security for the loans/advances made to




                                 3
       In July 2008, the “Loan, Pledge and Security Agreement”
was amended to increase the total loan amount to $12.5 million,
and to add respondent Sisko Enterprises as an additional lender.
The amended loan was secured by the Loan, Pledge and Security
Agreement in addition to other collateral not relevant here.
Appellant amended his personal guaranty to guarantee the
increased loan amount of $12.5 million and add respondent Sisko
Enterprises as an additional beneficiary. The provisions quoted
above remained unchanged.
Default and Bankruptcies
       Namco repaid only $6.7 million of the loan before entering
bankruptcy in December 2008. Ezri also entered bankruptcy in
December 2008, and Beshmada entered bankruptcy in 2009.
N.Y. 18 did not file for bankruptcy, but Ezri surrendered control
of the company to another individual for the purpose of winding
up its affairs.
Judgment Against Appellant
       While the bankruptcies were pending, respondents filed
suit against appellant in New York to recover the outstanding

Namco.” We disagree. The provision of the guaranty to which he
points states: “WHEREAS, the holder of a Membership interest
in N.Y. 18, LLC, a Delaware Limited Liability Co. which is the
owner of a 35% membership interest in 127 West 25th LLC, a
Delaware Limited Liability Co. which owns certain realty known
as 127 West 25th Street, New York, NY and Owner is also a
Member of Beshmada, LLC, a California Limited Liability Co.
which is the owner of a 50% membership interest in 241 Fifth
Ave. Hotel, LLC a Delaware Limited Liability Co. which owns
certain realty known as 241 Fifth Ave., New York, NY
(Collectively ‘Owner’) and Owner has pledged these membership
interests as security for the repayment of the Agreed Sum in
accordance with the terms of the Note . . . .”



                                4
loan balance of $5.8 million, plus interest. The New York trial
court entered judgment in favor of respondents and against
appellant in the amount of $6,521,742.46 on October 21, 2009.
Respondents domesticated the judgment in California on
November 2, 2009 and began collection efforts shortly thereafter.
To date, appellant has made two payments toward satisfaction of
the judgment: a payment of $740,359.55, credited as $925,449.44
pursuant to the terms of a confidential agreement; and a
payment of $1,738.
Partial Settlement Agreement
      On January 18, 2010, respondents entered into a “Partial
Settlement Agreement” with Namco’s bankruptcy trustee, Ezri’s
bankruptcy trustee, N.Y. 18, and Beshmada. Appellant was not a
party to the Partial Settlement Agreement, though one of its
recitals identified him as a party to and guarantor of the Loan,
Pledge and Security Agreement.
      The Partial Settlement Agreement acknowledged the
existence of a $2.6 million promissory note dated August 7, 2008,
made by Dan Shavolian and payable to N.Y. 18 (the Shavolian
Note). The Partial Settlement Agreement also noted then-
pending New York litigation concerning whether the Shavolian
Note was included as part of the collateral for the $12.5 million
loan to Namco. Despite the then-pending litigation, N.Y. 18
acknowledged that the collateral included its rights in the
Shavolian Note, as well as all N.Y. 18’s rights and remedies
against Shavolian. The Partial Settlement Agreement provided
that N.Y. 18 “hereby assign[s], transfer[s] and convey[s]” to
respondents “any and all right, title and interest. . . in and to the
Collateral. . . .” It also stated that N.Y. 18 had and delivered the




                                 5
Shavolian Note to respondents and would endorse it at their
direction.
        Section 6.2 of the Partial Settlement Agreement gave
respondents the exclusive right to collect or realize upon the
collateral. It also provided that as respondents “receive[d]
proceeds in good faith with respect to the Collateral, including
the . . . Shavolian Note,” respondents were to return 50 percent
of those proceeds, up to $250,000, to N.Y. 18 and Beshmada.
When the bankruptcy court approved the Partial Settlement
Agreement in July 2010, it removed the latter portion of section
6.2: “the provision in the Agreement stating that [respondents]
will pay Beshmada and NY 18 50% of the net proceeds [they]
collect[ ] as a result of the collateral is removed, in exchange for a
single immediate cash payment by [respondents] to Beshmada
and NY 18, in the amount of $250,000.”4
        The above revision to section 6.2 was the only change the
bankruptcy court made when it approved the Partial Settlement
Agreement. It thus left intact section 7, “Effect of Partial
Settlement Agreement on Claims,” which we include here in full;

4      Respondents assert that the $250,000 was a payment “to
acquire the Shavolian Note and Guaranty outright, rather than
merely holding them as disputed pledged collateral for the Namco
Loan. For this reason, Respondents never had to prove Namco’s
default of the Namco Loan in order to acquire the Shavolian Note
and Guaranty through foreclosure on those instruments. That is,
due to the Partial Settlement Agreement, the Shavolian Note and
Guaranty no longer were only collateral for the Namco Loan.
They also became assets owned outright by Respondents.”
Appellant disputes this assertion. We note that the New York
trial court later concluded, in litigation between respondents and
Shavolian, that the Partial Settlement Agreement gave
respondents sole ownership of the Shavolian Note.



                                  6
the portion we have underlined forms the basis of appellant’s
lead argument:
       “No party is giving or receiving a release pursuant to this
Agreement, and this Agreement represents a resolution of only
the matters provided with respect to the Collateral. Nothing in
this Agreement shall be construed as an admission by any of the
parties herein of the merits of [respondents’] claims against the
[Ezri] Namvar, Namco, or Beshmada estates, or of these estates’
defenses to such claims. Moreover, nothing in this Agreement
shall give rise to any claims by [respondents] against the [Ezri]
Namvar, Namco, and/or Beshmada estates, including either
prepetition claims or postpetition administrative claims.
       “However, in determining any remaining claim by
[respondents] against the bankruptcy estates in the Namco
Bankruptcy Case, the Beshmada Bankruptcy Case and the [Ezri]
Namvar Bankruptcy Case, there shall be credited on a dollar for
dollar basis the full amount of all proceeds received in good funds
with respect to the Collateral, whether received by [respondents]
for [their] own account or as Retained Proceeds. For the
avoidance of doubt, the parties acknowledge and agree that
[respondents are] entitled to various costs and expenses pursuant
to the Pledge Agreement and other Loan Documents and that
[their] rights to such costs and expenses, including as against the
bankruptcy estates in the Namco Bankruptcy Case, the
Beshmada Bankruptcy Case and the [Ezri] Namvar Bankruptcy
Case, are not limited by the $200,000 limitation provided in
Section 6.2.3, which limitation applies only with regard to the
determination of the Retained Proceeds. Further, and
notwithstanding the credit to the bankruptcy estates in the
Namco Bankruptcy Case, the Beshmada Bankruptcy Case and




                                 7
the [Ezri] Namvar Bankruptcy Case, it is the intention of the
parties that the retention of the Retained Proceeds as part of this
partial settlement is an exclusion to the recoveries of
[respondents] and shall not be counted for the benefit of any
person liable to [respondents] other than the bankruptcy estates
in the Namco Bankruptcy Case, the Beshmada Bankruptcy Case
and the [Ezri] Namvar Bankruptcy Case.”5
Shavolian Judgments and Payments
       After they acquired the Shavolian Note, respondents filed
suit against Shavolian in New York to recover thereon. The New
York trial court entered judgment against Shavolian in the
amount of $3,382,530.67, plus interest, on December 14, 2012;
the judgment was affirmed on appeal. Contrary to appellant’s
assertions that no payments were made prior to April 2015, the
appellate record shows that Shavolian made a $2 million
payment toward the judgment on July 18, 2014. Shavolian
satisfied the judgment in early 2016, after making a series of
payments totaling over $4 million.
       Respondents also obtained a judgment relating to the
Shavolian Guaranty from the trial court in Orange County,
California. The Fourth District Court of Appeal affirmed the
judgment of $4,414,362.87, plus interest. (See Nader & Sons
LLC v. Shavolian (Dec. 3, 2018, G055458) [nonpub. opn.].) Both
parties represent that Shavolian has satisfied this judgment;
though neither provides a record citation in support of its
assertions, the record does indicate that Shavolian has satisfied
the judgment.

5     The Partial Settlement Agreement defined “Retained
Proceeds” as the moneys respondents were supposed to pay back
to N.Y. 18 and Beshmada under section 6.2.



                                 8
Renewal of the Judgment Against Appellant
       In April 2015, respondents filed an application for renewal
of the domesticated judgment against appellant in California,
pursuant to Code of Civil Procedure, sections 683.120 and
683.130.6 They represented that, after appellant’s payments
were subtracted and interest and a filing fee were added, the
judgment totaled $9,107,433.50. Appellant did not challenge the
renewal application at the time and on appeal has expressly
“waive[d] any argument as to the procedural problems brought on
by Respondents’ attempt to renew the judgment.”
       In July 2019, respondents sought to renew the original
judgment against appellant in New York; after subtracting
appellant’s payments and adding interest, the judgment then
totaled $10,915,258.88. Appellant opposed the effort. As
relevant here, he argued that the judgment had been satisfied
due to respondents’ receipt of payments from Shavolian. Though
the New York trial court made oral remarks suggesting it found
appellant’s argument persuasive, on June 3, 2020 it issued an
order rejecting the argument and granting respondents’ motion to
renew the judgment in the amount requested. The order stated
that the April 2015 renewal of the judgment in California was res
judicata, such that appellant was not entitled to any additional
credits for payments made prior to that date. It also stated that
the “amounts recovered under the Shavolian note are irrelevant
with respect to the loan [appellant] guaranteed”; that appellant
was not entitled to credits for the amounts Shavolian paid to
respondents; and that appellant’s guaranty by its terms waived
defenses and setoffs, rendering him ineligible for any credits in

6    All further statutory references are to the Code of Civil
Procedure unless otherwise indicated.



                                9
any event. The trial court’s order was affirmed on appeal, and
New York’s highest court denied appellant’s request for further
review.7
       On August 4, 2020, while his appeal of the New York
judgment renewal was pending, appellant filed in Los Angeles
Superior Court a motion to vacate respondents’ 2015 renewal of
the domesticated judgment.8 Appellant made the same argument
he made in the New York proceedings: respondents “have
obtained the full amount of the balance of the judgment by
levying and collecting on the security for the loan which
payments were made by Dan Shavolian; [and appellant] is
entitled to a[ ] ‘dollar for dollar’ offset for all payments made by
Dan Shavolian pursuant to [the Partial Settlement Agreement].”
In support of his motion, appellant filed the expert declaration of
certified public accountant Jack Zuckerman. Zuckerman
furnished two opinions “using the assumptions counsel
requested”—that the Shavolian payments were credited toward
the judgment. In his first opinion, Zuckerman opined that “the
amount owing on the judgment as of today is a negative
$(269,589.73). In other words, [respondents] were overpaid
$269,589.73 . . . .” In his second opinion, which employed
different assumptions, including a $2.5 million reduction of the
originally domesticated judgment, Zuckerman opined that
respondents had been overpaid by $4,672,387.73.

7     We granted respondents’ request for judicial notice of these
rulings.
8     Appellant concurrently filed a motion to strike the notice of
renewal due to various alleged procedural irregularities. As
noted above, appellant expressly waived any appellate arguments
related to the denial of that motion. We accordingly do not
discuss it further.



                                10
       Respondents filed a written opposition to the motion on
August 13, 2020. They argued that appellant’s motion to vacate
was untimely. They also argued that the New York court
recently had rejected appellant’s identical argument, and
asserted that the superior court “should give full faith and credit
to the New York court’s ruling on the same issues now raised in
Namvar’s motions.” Respondents did not provide a competing
expert declaration. Appellant filed a reply on August 19, 2020, in
which he contended that the New York ruling could not and
should not be given preclusive effect.
       On November 24, 2020, respondents filed another
application for renewal of the domesticated judgment. The
application and supporting documentation represented that
continually accruing interest had increased the amount of the
judgment to $14,232,598.76. Appellant filed a motion to vacate
this renewal on January 19, 2021. This motion largely duplicated
the arguments raised in appellant’s initial motion to vacate, and
further asserted that the New York ruling should not be awarded
full faith and credit because it violated his due process rights.
       The superior court heard both motions to vacate on March
30, 2021. No court reporter was present at the video hearing.
After the hearing, the court issued a minute order stating the
following; all errors and alterations appear in the original:
       “The above-captioned motions are held and argued.
       “Parties rest.
       “The Court having fully considered the arguments of all
parties, both written and oral, now rules as follows:
       “Defendant and judgment debtor Tony [Homayoun]
Namvar’s Motion to Strike Notice of Renewal (filed 8-4-20) and




                                11
Motions to Vacate Renewal of Judgment’ (filed on 8-4-20 and
again on 1-19-21 are all DENIED.
       “It appears the Defendants challenges to the renewed
judgment based on a claim the judgment has been satisfied has
been fully litigated in the New York action and rejected by that
court. Moreover, this court finds Defendant has failed to show in
this action that the judgment was satisfied in any way by
Plaintiff’s liquidation of any collateral securing any loan or
otherwise obtained under any settlement agreement, or that
defendant is otherwise entitled to any credits toward the
judgment. Finally, the court finds defendants remaining
procedural objections and challenges to the renewal of the
judgment lack merit.
       “Plaintiff is to submit a proposed order.”
       The court entered an order denying appellant’s motions on
May 21, 2021. That order stated, in relevant part:
       “2.    After considering the Motion to Strike, the First
Motion to Vacate, and the Second Motion to Vacate on their
merits, the Court denies all three Motions on the ground that
Namvar has not met his burden of proof as to any those [sic]
Motions.
       “3.    The Court declines to deny any of the three Motions
on grounds that they were filed late.
       “4.    The Court also declines to rule on the binding effect
of the Judgment Creditors’ judgment in New York against
Namvar and the orders of the New York court issuing that
judgment.”
       Appellant timely appealed. (See Jonathan Neil &
Associates, Inc. v. Jones (2006) 138 Cal.App.4th 1481, 1483 [“the




                                12
order denying the motion to vacate is appealable as an order after
judgment”] (Jonathan Neil).)
                              DISCUSSION
Applicable Legal Principles
        “Code of Civil Procedure section 683.020, which defines the
period for enforceability of judgments, provides after the
expiration of 10 years after the date of entry of a money judgment
. . . the judgment may not be enforced. One way to preserve such
a judgment is to file an application for renewal under the terms
of Code of Civil Procedure sections 683.120 and 683.180 before
the expiration of the 10-year enforceability period. Such
application automatically renews the judgment for period of 10
years.” (Kertesz v. Ostrovsky (2004) 115 Cal.App.4th 369, 372,
emphasis in original.) “[R]enewal does not create a new
judgment or modify the present judgment. Renewal merely
extends the enforceability of the judgment.” (Jonathan Neil,
supra, 138 Cal.App.4th at p. 1489.) “The accrual of interest and
the possibility of an award of costs and fees are, however,
inherent in the original judgment; that is, they augment the
judgment by operation of law.” (Ibid.)
        Section 683.170 provides a vehicle for a judgment debtor to
vacate the renewal of a judgment “on any ground that would be a
defense to an action on the judgment, including the ground that
the amount of the renewed judgment as entered pursuant to this
article is incorrect. . . .” (§ 683.170, subd. (a).) The trial court
may order the renewal vacated “upon any ground provided in
subdivision (a), and another and different renewal may be
entered, including, but not limited to, the renewal of the
judgment in a different amount if the decision of the court is that




                                13
the judgment creditor is entitled to renewal in a different
amount.” (Id., subd. (c).)
Standard of Review
       Appellant asserts that we should apply a de novo standard
of review because the court concluded that he failed to meet his
burden of proof. In support of this assertion, he cites Lewis v.
County of Sacramento (2001) 93 Cal.App.4th 107, 116, a
summary judgment case which states, “On appeal, we review the
record de novo to determine whether the moving party met its
burden of proof.” He also cites In re Aurora P. (2015) 241
Cal.App.4th 1142, 1157, a dependency case which states,
“Allocation of the burden of proof presents an issue of statutory
construction subject to de novo review.”
       These authorities are not on point. It is well-settled that
appellant, the movant, “bears the burden of proving, by a
preponderance of the evidence, that he or she is entitled to relief
under section 683.170.” (Fidelity Creditor Service, Inc. v. Browne
(2001) 89 Cal.App.4th 195, 199 (Fidelity); see also Rubin v. Ross
(2021) 65 Cal.App.5th 153, 161 (Rubin) [same], American
Contractors Indemnity Co. v. Hernandez (2022) 73 Cal.App.5th
845, 848 (American Contractors) [same].) Appellant asserts that
respondents, who are the plaintiffs in the underlying collection
action, “have the burden to prove their unlawful act in seeking to
double recover is legal.” The general rule, however, is that the
party seeking relief bears the burden of proof. (Evid. Code,
§ 500.) Appellant has not demonstrated that rule is inapplicable
here.
       It is equally well-settled that we review the court’s ruling
on a motion to vacate for abuse of discretion. (Fidelity, supra, 89
Cal.App.4th at p. 199; Rubin, supra, 65 Cal.App.5th at p. 161;




                                14
American Contractors, supra, 73 Cal.App.5th at p. 848.) Under
that standard, “we examine the evidence in a light most favorable
to the order under review” (Fidelity, supra, 89 Cal.App.4th at p.
199), and “defer to the trial court’s resolution of factual conflicts
in the evidence.” (American Contractors, supra, 73 Cal.App.5th
at p. 848.) However, the abuse of discretion standard does not
permit trial courts to apply incorrect rules of law; to the extent
the trial court resolved any questions of law, we apply de novo
review. (Rubin, supra, 65 Cal.App.5th at pp. 161-162.)
Analysis
        Appellant contends he met his burden of proof “to show
that he was entitled to credits from the sale of the security for the
loan he guaranteed against the judgment.” He asserts that he
“presented sufficient evidence to shift the burden to
Respondents,” including “the original obligation and the security
for it,” “his guaranty which incorporated the security for the
guaranty,” “the bankruptcy court order and the California Court
of Appeal decision,” “Respondents’ satisfactions of judgment,” and
the uncontroverted expert testimony of Zuckerman.
        The trial court did not abuse its discretion in concluding
otherwise. Appellant relies on the “dollar for dollar” language in
the Partial Settlement Agreement to argue that Shavolian’s
payments toward Shavolian’s judgments reduced the amount
appellant owed on appellant’s judgment. This argument lacks
merit. The provision states that “in determining any remaining
claim by [respondents] against the bankruptcy estates in the
Namco Bankruptcy Case, the Beshmada Bankruptcy Case and
the [Ezri] Namvar Bankruptcy Case, there shall be credited on a
dollar for dollar basis the full amount of all proceeds received in
good funds with respect to the Collateral, whether received by




                                 15
[respondents] for [their] own account or as Retained Proceeds.”
By its plain terms, this provision extends dollar for dollar credit
for proceeds received to the Namco, Beshmada, and Ezri Namvar
bankruptcy estates. Appellant is not included within the ambit
of this provision.
       Nor was appellant a party to the Partial Settlement
Agreement in any event. He contends that the document’s
reference to him as a guarantor of the Loan, Pledge and Security
Agreement “deemed” him either a party to or beneficiary of the
Partial Settlement Agreement. As further support for this
position, he points to a footnote in the motion seeking bankruptcy
court approval of the Partial Settlement Agreement that
mentioned him in the same capacity, as well as a declaration
accompanying that motion referencing appellant as an unnamed
personal guarantor of the $12.5 million loan. It is unclear how
these mentions of appellant would render him a party to or
beneficiary of the Partial Settlement Agreement, or how either
status would supersede the plain language of section 7.
Moreover, even if appellant were entitled to dollar-for-dollar
credit for payments made by Shavolian, there is no evidence
those payments were sufficient to cover the still-growing
judgment against appellant, which now exceeds $14 million, or
that the “absolute, unconditional and irrevocable” nature of
appellant’s guaranty, and its explicit waiver of “any defense or
setoff,” would permit him to seek it. Even to the extent contract
interpretation poses a question of law (see Wolf v. Walt Disney
Pictures & Television (2008) 162 Cal.App.4th 1107, 1125-1126),
appellant bore the burden of supporting his interpretation. He
did not do so here; the trial court accordingly did not abuse its
discretion in rejecting his arguments and denying his motions.




                                16
       Appellant also points out that respondents did not provide
any expert testimony to counter Zuckerman’s opinions.
Respondents did not bear the burden of proof. Moreover, the
weight to accord to expert testimony is a factual question for the
court, and we “defer to the trial court’s resolution of factual
conflicts in the evidence.” (American Contractors, supra, 73
Cal.App.5th at p. 848.) Zuckerman’s testimony was predicated
entirely on the fundamentally flawed premise that appellant was
entitled to dollar-for-dollar credit for payments made by
Shavolian; the trial court did not abuse its discretion in
apparently rejecting it.
       Appellant alternatively argues that the New York order
renewing the judgment should not be binding on this court, and
the full faith and credit clause of the federal Constitution does
not apply to this case. The trial court’s order expressly states
that the court “declines to rule on the binding effect of the
Judgment Creditors’ judgment in New York against Namvar and
the orders of the New York court issuing that judgment.” We too
decline to address whether the New York order is binding in this
forum. The trial court independently evaluated the merits and
concluded that appellant did not meet his burden of proof as to
any of his motions, a conclusion consistent with that of the New
York court. Because appellant has not demonstrated that the
trial court erred in that analysis or otherwise abused its
discretion, no further discussion is necessary.




                                17
                        DISPOSITION
     The order is affirmed. Respondents are awarded costs on
appeal.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                         COLLINS, J.

We concur:


WILLHITE, ACTING P.J.


CURREY, J.




                             18